
	
		II
		110th CONGRESS
		1st Session
		S. 1032
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mrs. Clinton (for
			 herself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Rural Electrification Act of
		  1936 to establish an Office of Rural Broadband Initiatives in the Department of
		  Agriculture, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Broadband Initiative Act of 2007
			 .
		2.Office of Rural Broadband
			 Initiatives
			(a)In generalTitle VI of the Rural Electrification Act
			 of 1936 (7 U.S.C. 950bb) is amended—
				(1)by redesignating section 601 as section
			 603; and
				(2)by inserting before section 603 the
			 following:
					
						601.DefinitionsIn this title:
							(1)OfficeThe term Office means the
				Office of Rural Broadband Initiatives established by section 602(a)(1).
							(2)Under SecretaryThe term Under Secretary means
				the Under Secretary for Rural Broadband Initiatives appointed under section
				602(a)(2).
							602.Office of Rural Broadband
				Initiatives
							(a)Establishment
								(1)In generalThere is established in the Department of
				Agriculture an office to be known as the Office of Rural Broadband
				Initiatives.
								(2)Under SecretaryThe head of the Office shall be the Under
				Secretary for Rural Broadband Initiatives, who shall—
									(A)be appointed by the President, by and with
				the advice and consent of the Senate; and
									(B)report directly to the Secretary.
									(b)Responsibilities
								(1)In generalThe Under Secretary shall—
									(A)as of the date of enactment of this
				section, administer all rural broadband-related grant and loan programs
				previously administered by the Administrator of the Rural Utilities Service,
				including—
										(i)the rural broadband access loan and loan
				guarantee program established under section 603; and
										(ii)the Community Connect Grant Program
				described in subpart A of part 1739 of title 7, Code of Federal Regulations (or
				successor regulations).
										(2)RequirementsThe Under Secretary shall—
									(A)conduct extensive, nationwide outreach to
				rural areas;
									(B)foster the development of a comprehensive
				rural broadband strategic vision;
									(C)plan coordination of Federal resources for
				State, regional, and local governments to assist citizens living and working in
				rural areas;
									(D)assess all relevant technologies (including
				WiFi, WIMAX, DSL, cable, satellite, fiber, optical fiber, and broadband) over
				power lines, as the technologies are able to support in whole or in part rural
				broadband needs and requirements;
									(E)serve as a single information source for
				all rural broadband programs and services administered by Federal agencies;
				and
									(F)provide technical assistance to State,
				regional, and local governments to develop broadband deployment
				strategies.
									(c)Comprehensive rural broadband
				strategy
								(1)In generalNot later than 180 days after the
				appointment of the first Under Secretary, the Under Secretary shall submit to
				the President and Congress a report describing comprehensive rural broadband
				strategy that includes—
									(A)recommendations—
										(i)to promote interagency coordination of
				Federal agencies in regards to policies, procedures, and targeted resources,
				and to improve and streamline the polices, programs, and services;
										(ii)to coordinate among Federal agencies
				regarding existing rural broadband or rural initiatives that could be of value
				to rural broadband development;
										(iii)to address both short- and long-term
				solutions and needs assessments for a rapid build-out of rural broadband
				solutions and applications for Federal, State, regional, and local government
				policy makers;
										(iv)to identify how specific Federal agency
				programs and resources can best respond to rural broadband requirements and
				overcome obstacles that currently impede rural broadband deployment; and
										(v)to promote successful model deployments and
				appropriate technologies being used in rural areas so that State, regional, and
				local governments can benefit from the cataloging and successes of other State,
				regional, and local governments; and
										(B)a description of goals and timeframes to
				achieve the strategic plans and visions identified in the report.
									(2)UpdatesThe Under Secretary shall update and
				evaluate the report described in paragraph (1) on an annual basis.
								(d)National Rural Broadband Innovation
				Fund
								(1)EstablishmentThere is established in the Treasury of the
				United States a revolving fund, to be known as the National Rural
				Broadband Innovation Fund (referred to in this subsection as the
				Fund), consisting of—
									(A)such amounts as are appropriated to the
				Fund under paragraph (5); and
									(B)any interest earned on investment of
				amounts in the Fund under paragraph (4).
									(2)Use of fund
									(A)In generalThe Under Secretary shall use the amounts
				in the Fund to fund experimental and pilot rural broadband projects and
				applications, including WiFi, WIMAX, DSL, cable, satellite, fiber, optical
				fiber, and broadband delivery over power lines.
									(B)ReportNot later than 90 days after the date of
				appointment of the first Under Secretary, the Under Secretary shall submit to
				Congress a report that describes—
										(i)proposed rules for the administration of
				the Fund; and
										(ii)proposed qualification guidelines for
				projects to receive funding under this subsection.
										(3)Expenditures from Fund
									(A)In generalSubject to subparagraph (B), on request by
				the Under Secretary, the Secretary of the Treasury shall transfer from the Fund
				to the Under Secretary such amounts as the Under Secretary determines are
				necessary to fund projects under paragraph (2).
									(B)Administrative expensesAn amount not exceeding 10 percent of the
				amounts in the Fund shall be available for each fiscal year to pay the
				administrative expenses necessary to carry out this subsection.
									(4)Investment of amounts
									(A)In generalThe Secretary of the Treasury shall invest
				such portion of the Fund as is not, in the judgment of the Secretary of the
				Treasury, required to meet current withdrawals.
									(B)Interest-bearing obligationsInvestments may be made only in
				interest-bearing obligations of the United States.
									(C)Acquisition of obligationsFor the purpose of investments under
				subparagraph (A), obligations may be acquired—
										(i)on original issue at the issue price;
				or
										(ii)by purchase of outstanding obligations at
				the market price.
										(D)Sale of obligationsAny obligation acquired by the Fund may be
				sold by the Secretary of the Treasury at the market price.
									(E)Credits to FundThe interest on, and the proceeds from the
				sale or redemption of, any obligations held in the Fund shall be credited to,
				and form a part of, the Fund.
									(5)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Fund $20,000,000 for each of fiscal years
				2008 through 2012.
								(e)Rural Broadband Advisory Panel
								(1)In generalNot later than 60 days after the date of
				appointment of the first Under Secretary, the Under Secretary shall submit to
				Congress a plan to establish a Rural Broadband Advisory Panel (referred to in
				this subsection as the Panel).
								(2)ChairpersonThe Panel shall be chaired by the Under
				Secretary or a designee.
								(3)MembershipThe Panel shall be composed of
				representatives of—
									(A)State government;
									(B)local government;
									(C)communications equipment vendors (including
				broadband data service providers);
									(D)public utility services;
									(E)local exchange carriers;
									(F)wireless carriers;
									(G)satellite communications services;
				and
									(H)other appropriate public or private sector
				entities, as determined by the Under Secretary.
									(4)MeetingsThe Panel shall meet not less than 4 times
				each year.
								(5)DutiesThe Advisory Panel shall—
									(A)assist the Under Secretary in updating the
				annual report described in subsection (c)(2);
									(B)evaluate the effectiveness of all Federal
				broadband assistance programs and policies aimed at fostering broadband access
				in rural and underserved areas;
									(C)evaluate best practices employed at the
				State and local government level to foster broadband access in rural and
				underserved areas; and
									(D)cooperate with the Under Secretary in
				addressing and evaluating issues determined by the Under Secretary to be
				critical to fostering broadband access and connectivity in rural and
				underserved areas.
									(f)Web-based clearinghouseThe Under Secretary shall establish a
				comprehensive and interactive rural broadband Web-based clearinghouse that
				describes options, opportunities, resources, successful public-private
				partnerships, comprehensive funding sources, and technology tutorials for rural
				broadband, including—
								(1)case studies;
								(2)descriptions of best practices;
								(3)assessments of various technology
				solutions;
								(4)feasibility studies;
								(5)applications, including telework,
				telemedicine, distance learning, training, homeland security, senior citizen
				connectivity and program development, and business and economic
				development;
								(6)rural broadband options and policies
				analysis; and
								(7)support for networks among rural
				communities and economic development
				agencies.
								.
				(b)Conforming amendmentsSection 603 of the Rural Electrification
			 Act of 1936 (as redesignated by subsection (a)(1)) is amended—
				(1)in subsection (d)(2), by striking
			 Administrator and inserting Under Secretary;
			 and
				(2)in subsection (i)—
					(A)by striking Administrator
			 each place it appears and inserting Under Secretary;
					(B)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively, and indenting appropriately;
					(C)by striking Not later than
			 and inserting the following:
						
							(1)In generalNot later
				than
							;
				and
					(D)by adding at the end the following:
						
							(2)Rules revision
								(A)In generalNot later than 60 days after the date of
				appointment of the first Under Secretary, the Under Secretary shall submit to
				Congress a revision of the rules and qualification criteria for the loan and
				loan guarantee program under this section.
								(B)RequirementsIn preparing the revision, the Under
				Secretary shall—
									(i)emphasize streamlining the application
				process and processing time;
									(ii)ensure that the financial requirements for
				applicants do not unduly disqualify applicants that have demonstrated a viable
				business plan; and
									(iii)not diminish the mission of the program to
				deliver broadband service to underserved rural
				areas.
									.
					3.Sufficiency of resources
			(a)In generalNot later than 60 days after the date of
			 enactment of this Act, the Secretary of Agriculture shall submit to Congress a
			 report describing the resources and staff necessary to carry out this Act and
			 the amendments made by this Act.
			(b)Preparation of reportThe Secretary shall provide the Office of
			 Rural Broadband Initiatives the resources and staff necessary to carry out this
			 section.
			(c)Comptroller General review
				(1)In generalThe Comptroller General of the United
			 States shall review the report submitted under subsection (a) for
			 validity.
				(2)ReportNot later than 30 days after the date on
			 which the report is submitted under subsection (a), the Comptroller General of
			 the United States shall submit to Congress a report containing the findings of
			 the review under paragraph (1).
				
